Opinion issued September 25, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00754-CR
                              NO. 01-14-00755-CR
                           ———————————
               IN RE ELMO DEWAYNE FLOWERS, Relator



           Original Proceeding on Petition for Writ of Mandamus1


                         MEMORANDUM OPINION

      By petition for writ of mandamus, Relator Elmo Dewayne Flowers seeks to

compel the Galveston County District Clerk to provide him with copies of, and to

transmit to the trial court, a “Motion to Obtain Documents and Trial Records In


1
      The underlying causes of action are cause numbers 12-CR-0609 and 12-CR-0610;
      Elmo Dewayne Flowers v. The State of Texas, in the District court of Galveston
      County, Texas, 56th Judicial District, the Honorable Lonnie Cox presiding.
Forma Pauperis” and any answer filed or certificate reciting the date when

Relator’s motion was filed. Relator has filed no record with his petition for writ of

mandamus showing either a copy of the motion in question, nor any record of an

attempt to file such a motion.

      Accordingly, we deny relator’s petition for writ of mandamus.              All

outstanding motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2